Case 4:20-cv-03056-DMR Document 124-1 Filed 03/23/21 Page 1 of 42




             EXHIBIT A
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page1 2ofof41
                                                                                                         42




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11
                                  12     CHASOM BROWN, et al.,                                Case No. 20-CV-03664-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                          ORDER DENYING MOTION TO
                                                                                              DISMISS
                                  14              v.
                                                                                              Re: Dkt. No. 82
                                  15     GOOGLE LLC,
                                  16                     Defendant.
                                  17
                                  18          Plaintiffs Chasom Brown, Maria Nguyen, William Byatt, Jeremy Davis, and Christopher

                                  19   Castillo (collectively, “Plaintiffs”), individually and on behalf of all others similarly situated, sue

                                  20   Defendant Google LLC (“Google”). Before the Court is Google’s motion to dismiss Plaintiffs’

                                  21   first amended complaint. ECF No. 82. Having considered the parties’ submissions and oral

                                  22   arguments, the relevant law, and the record in this case, the Court DENIES Google’s motion to

                                  23   dismiss.

                                  24   I. BACKGROUND

                                  25      A. Factual Background

                                  26          Plaintiffs are Google account holders who used their browser in “private browsing mode.”

                                  27   ECF No. 68 (“FAC”) ¶ 11. Plaintiffs challenge Google’s alleged collection of their data while they
                                                                                          1
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                        Case
                                         Case4:20-cv-03056-DMR
                                              5:20-cv-03664-LHK Document
                                                                Document124-1
                                                                         113 Filed
                                                                              Filed03/12/21
                                                                                    03/23/21 Page
                                                                                              Page2 3ofof41
                                                                                                          42




                                   1   were in private browsing mode. Id. ¶ 5.

                                   2            1. Plaintiffs’ Use of Private Browsing Mode
                                   3            Plaintiffs are Google account holders who used their browser in “private browsing mode.”

                                   4   Id. ¶ 11. In Google’s Chrome browser (“Chrome”), private browsing mode is referred to as

                                   5   “Incognito mode.” All Plaintiffs used Google’s Chrome browser in Incognito mode. Id. ¶¶ 168,

                                   6   173, 178, 183, 188 (stating that Plaintiffs used Chrome in Incognito mode). However, one plaintiff

                                   7   also used a different browser, Apple’s Safari browser, in private browsing mode. Id. ¶ 173 (stating

                                   8   that Plaintiff Nguyen used Safari in private browsing mode). Furthermore, Plaintiffs seek to

                                   9   represent a class of users of private browsing mode without regard to the specific browser used. Id.

                                  10   ¶ 192.

                                  11            Plaintiffs allege that “users of the Internet enable ‘private browsing mode’ for the purpose

                                  12   of preventing others . . . from finding out what the users are viewing on the Internet.” Id. ¶ 162.
Northern District of California
 United States District Court




                                  13   For example, users often enable private browsing mode in order to visit especially sensitive

                                  14   websites. Id. Accordingly, “users’ Internet activity, while in ‘private browsing mode,’ may reveal:

                                  15   a user’s dating history, a user’s sexual interests and/or orientation, a user’s political or religious

                                  16   views, a user’s travel plans, a user’s private plans for the future (e.g., purchasing of an engagement

                                  17   ring).” Id.

                                  18            2. Google’s Alleged Collection of Plaintiffs’ Data
                                  19            Plaintiffs allege that Google collects data from them while they are in private browsing

                                  20   mode “through means that include Google Analytics, Google ‘fingerprinting’ techniques,

                                  21   concurrent Google applications and processes on a consumer’s device, and Google’s Ad

                                  22   Manager.” Id. ¶ 8. According to Plaintiffs, “[m]ore than 70% of all online publishers (websites)

                                  23   use one or more of these Google services.”

                                  24            Specifically, Plaintiffs allege that, whenever a user, including a user in private browsing

                                  25   mode, visits a website that is running Google Analytics or Google Ad Manager, “Google’s

                                  26   software scripts on the website surreptitiously direct the user’s browser to send a secret, separate

                                  27
                                                                                           2
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                           Case
                                            Case4:20-cv-03056-DMR
                                                 5:20-cv-03664-LHK Document
                                                                   Document124-1
                                                                            113 Filed
                                                                                 Filed03/12/21
                                                                                       03/23/21 Page
                                                                                                 Page3 4ofof41
                                                                                                             42




                                   1   message to Google’s servers in California.” Id. ¶ 63. This message includes six elements, each of

                                   2   which is discussed below.

                                   3            First, Plaintiffs allege that Google collects duplicate GET requests. Whenever a user visits

                                   4   a webpage, his or her browser sends a message to the webpage’s server, called a GET request. Id.

                                   5   The GET request “tells the website what information is being requested and then instructs the

                                   6   website to send the information to the user.” Id. Accordingly, when Google obtains a duplicate

                                   7   GET request, the duplicate GET request “enables Google to learn exactly what content the user’s

                                   8   browsing software was asking the website to display.” Id. The duplicate GET request “also

                                   9   transmits a . . . header containing the URL information of what the user has been viewing and

                                  10   requesting from websites online.” Id.1

                                  11            Second, Plaintiffs allege that Google collects the IP address of the user’s connection to the

                                  12   Internet, which is unique to the user’s device. Id. When a device is connected to the Internet, the
Northern District of California
 United States District Court




                                  13   Internet Service Provider (ISP) that is providing the internet connection will assign the device a

                                  14   unique IP address. Id. at 18 n.16. Although IP addresses can change over time, the ISP often

                                  15   continues to assign the same IP address to the same device. Id.

                                  16            Third, Plaintiffs allege that Google collects information identifying the browser software

                                  17   that the user is using, including “fingerprint” data. Id. Because every unique device and installed

                                  18   application has small differences, images, digital pixels, and fonts display slightly differently for

                                  19   every device and application. Id. ¶ 100. Plaintiffs allege that, “[b]y forcing a consumer to display

                                  20   one of its images, pixels, or fonts, online companies such as Google are able to ‘fingerprint’ their

                                  21   users.” Id.

                                  22            Fourth, Plaintiffs allege that Google collects user IDs issued by the website to the user. Id.

                                  23
                                  24   1
                                         Other courts have similarly described the process by which duplicate GET requests are sent to
                                  25   servers. See In re Facebook, Inc. Internet Tracking Litigation, 956 F.3d 589, 607 (9th Cir. 2020)
                                       (describing process by which Facebook’s embedded code caused a user’s browser to transmit a
                                  26   duplicate GET request to Facebook) [hereinafter “Facebook Tracking”]; In re Google Cookie
                                       Placement Consumer Privacy Litigation, 806 F.3d 125, 130 (3d. Cir. 2015) (describing process by
                                  27   which Google received duplicate GET requests) [hereinafter “Google Cookie”].
                                                                                        3
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                           Case
                                            Case4:20-cv-03056-DMR
                                                 5:20-cv-03664-LHK Document
                                                                   Document124-1
                                                                            113 Filed
                                                                                 Filed03/12/21
                                                                                       03/23/21 Page
                                                                                                 Page4 5ofof41
                                                                                                             42




                                   1   ¶ 63. According to Plaintiffs, “Google offers an upgraded feature called ‘Google Analytics User-

                                   2   ID,’ which allows Google to map and match the user . . . to a specific unique identifier that Google

                                   3   can track across the web.” Id. ¶ 69. Plaintiffs allege that “[b]ecause of Google’s omnipresence on

                                   4   the web, the use of User-IDs can be so powerful that the IDs ‘identify related actions and devices

                                   5   and connect these seemingly independent data points.’” Id.

                                   6            Fifth, Plaintiffs allege that Google collects the geolocation of the user. Id. ¶ 63. According

                                   7   to Plaintiffs, Google collects “geolocation data from (1) the Android operating system running on

                                   8   users’ phones or tablets and (b) Google applications running on phones (e.g. Chrome and Maps),

                                   9   Google Assistant, Google Home, and other Google applications and services. Id. ¶ 105.

                                  10            Finally, Plaintiffs allege that Google collects information contained in Google cookies,

                                  11   which were saved by the user’s browser. Id. ¶ 63.2 According to Plaintiffs, “Google Analytics

                                  12   contains a script that causes the user’s . . . browser to transmit, to Google, information from each
Northern District of California
 United States District Court




                                  13   of the Google Cookies already existing on the browser’s cache.” Id. ¶ 70. These cookies “typically

                                  14   show, at a minimum, the prior websites the user has viewed.” Id. Thus, Google can obtain a user’s

                                  15   browsing history from the current browsing session.

                                  16            In addition, Plaintiffs allege that, for users using Chrome without Incognito Mode,

                                  17   Chrome constantly transmits “a unique digital string of characters called Google’s ‘X-Client-Data

                                  18   Header,’ such that Google uniquely identifies the device and user thereafter.” Id. ¶ 95. However,

                                  19   Plaintiffs allege that the X-Client Data Header is not present when a Chrome user has enabled

                                  20   Incognito Mode. Id. ¶ 96. Accordingly, Plaintiffs allege that Google is able to tell when a Chrome

                                  21   user has enabled Incognito Mode. Id. ¶ 96.

                                  22            3. Google’s Representations to Plaintiffs
                                  23            Plaintiffs allege that they “reasonably believed that their data would not be collected by

                                  24
                                  25   2
                                        Cookies are “small text files stored on the user’s device.” Facebook Tracking, 956 F.3d at 596.
                                  26   Cookies allow third-party companies like Google “to keep track of and monitor an individual
                                       user’s web activity over every website on which these companies inject ads.” Google Cookie, 806
                                  27   F.3d at 131.
                                                                                         4
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                           Case
                                            Case4:20-cv-03056-DMR
                                                 5:20-cv-03664-LHK Document
                                                                   Document124-1
                                                                            113 Filed
                                                                                 Filed03/12/21
                                                                                       03/23/21 Page
                                                                                                 Page5 6ofof41
                                                                                                             42




                                   1   Google and that Google would not intercept their communications when they were in ‘private

                                   2   browsing mode’” because of Google’s representations regarding private browsing mode. Id. ¶ 3.

                                   3   Conversely, Google contends that it disclosed the alleged data collection. ECF No. 82 (“Mot.”) at

                                   4   5–6. Five Google documents are of particular relevance regarding Google’s representations to

                                   5   users:3 (1) Google’s Privacy Policy; (2) Chrome’s Privacy Notice; (3) a Google webpage entitled

                                   6   “Search & browse privately”; (4) a Google webpage entitled “How private browsing works in

                                   7   Chrome”; and (5) the Incognito Splash Screen. The Court discusses each document in turn.

                                   8            First, Google’s Privacy Policy states: “As you use our services, we want you to be clear

                                   9   how we’re using information and the ways in which you can protect your privacy.” Schapiro Decl.

                                  10   Exh. 1. Google’s Privacy Policy states:

                                  11                   Our Privacy Policy explains:
                                  12                       •   What information we collect and why we collect it.
Northern District of California
 United States District Court




                                  13                       •   How we use that information.
                                  14                       •   The choices we offer, including how to access and update
                                                               information.
                                  15
                                       Id.
                                  16
                                                Google’s Privacy Policy in effect from March 25, 2016 to June 28, 2016 made the
                                  17
                                       following disclosures regarding Google’s collection of data from users:
                                  18
                                                       We collect information about the services that you use and how you
                                  19                   use them, like when you . . . visit a website that uses our advertising
                                                       services, or view and interact with our ads and content.
                                  20
                                                       This information includes: . . . device-specific information (such as
                                  21                   your hardware model, operating system version, unique device
                                                       identifiers, and mobile network information including phone
                                  22                   number).
                                  23
                                  24
                                       3
                                  25    At the hearing on Google’s motion to dismiss, the Court asked the parties to identify the key
                                       documents for this motion. Tr. of Feb. 25, 2021 Hearing at 12:23–13:03, ECF No. 104. The parties
                                  26   directed the Court’s attention to eight documents, five of which are relevant to the representations
                                       Google made to users regarding private browsing and data collection. Id. at 15:10–14.
                                  27   Accordingly, the Court focuses on these documents.
                                                                                        5
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page6 7ofof41
                                                                                                         42



                                                     When you use our services or view content provided by Google, we
                                   1                 automatically collect and store certain information in server logs,
                                                     [including] details of how you used our service, such as your search
                                   2                 queries . . . Internet protocol address . . . device event information
                                                     such as . . . the date and time of your request and referral URL [and]
                                   3                 cookies that may uniquely identify your browser or your Google
                                                     Account.
                                   4
                                       Id. Subsequent versions of Google’s Privacy Policy made similar disclosures.
                                   5
                                              Starting on May 25, 2018, Google’s Privacy Policy made statements regarding Chrome’s
                                   6
                                       Incognito Mode:
                                   7
                                                     You can use our services in a variety of ways to manage your privacy.
                                   8                 For example, you can sign up for a Google Account if you want to
                                                     create and manage content like email or photos, or see more relevant
                                   9                 search results. . . . You can also choose to browse the web privately
                                                     using Chrome in Incognito mode. And across our services, you can
                                  10                 adjust your privacy settings to control what we collect and how your
                                                     information is used.
                                  11
                                       Schapiro Decl. Exh. 8. Subsequent versions of Google’s Privacy Policy made similar statements.
                                  12
Northern District of California




                                              Second, Google’s Chrome Privacy Notice dated June 21, 2016 also made statements
 United States District Court




                                  13
                                       regarding Chrome’s Incognito Mode:
                                  14
                                                     You can limit the information Chrome stores on your system by using
                                  15                 incognito mode or guest mode. In these modes, Chrome won’t store
                                                     certain information, such as:
                                  16
                                                         •   Basic browsing history information like URLs, cached paged
                                  17                         text, or IP addresses of pages linked from the websites you
                                                             visit.
                                  18
                                                         •   Snapshots of pages that you visit . . . .
                                  19
                                                     How Chrome handles your incognito or guest information
                                  20
                                                     Cookies. Chrome won’t share existing cookies with sites you visit in
                                  21                 incognito or guest mode. Sites may deposit new cookies on your
                                                     system while you are in these modes, but they’ll only be stored and
                                  22                 transmitted until you close the incognito or guest window.
                                  23   Schapiro Decl. Exh. 17.

                                  24          Third, Google’s webpage entitled “Search & browse privately” makes the following

                                  25   statements regarding private browsing:

                                  26                 You’re in control of what information you share with Google when
                                                     you search. To browse the web privately, you can use private
                                  27
                                                                                         6
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page7 8ofof41
                                                                                                         42



                                                     browsing, sign out of your account, change your custom results
                                   1                 settings, or delete past activity.
                                   2                 If you want to search the web without saving your search activity to
                                                     your account, you can use private browsing mode in a browser (like
                                   3                 Chrome or Safari).
                                   4                 How private browsing works
                                   5                 Private browsing works differently depending on which browser you
                                                     use. Browsing in private usually means:
                                   6
                                                         •   The searches you do or sites you visit won’t be saved to your
                                   7                         device or browsing history.
                                   8                     •   Files you download or bookmarks you create might be kept
                                                             on your device.
                                   9
                                                         •   Cookies are deleted after you close your private browsing
                                  10                         window or tab.
                                  11                     •   You might see search results and suggestions based on your
                                                             location or other searches you’ve done during your current
                                  12                         browsing session.
Northern District of California
 United States District Court




                                  13   Schapiro Decl. Exh. 18.
                                  14          Fourth, Google’s webpage entitled “How private browsing works in Chrome” makes the

                                  15   following statements regarding private browsing:

                                  16                 When you browse privately, other people who use the device won’t
                                                     see your history . . . Cookies and site data are remembered while
                                  17                 you’re browsing, but deleted when you exit Incognito mode.
                                  18                 Your activity might still be visible.
                                  19                 Incognito mode stops Chrome from saving your browsing activity to
                                                     your local history. Your activity . . . might still be visible to:
                                  20
                                                         •   Websites you visit, including the ads and resources used on
                                  21                         those sites
                                  22                     •   Websites you sign in to
                                  23                     •   Your employer, school, or whoever runs the network you’re
                                                             using
                                  24
                                                         •   Your internet service provider
                                  25
                                                         •   Search engines
                                  26
                                  27
                                                                                        7
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page8 9ofof41
                                                                                                         42



                                                                 o Search engines may show search suggestions based on
                                   1                               your location or activity in your current Incognito
                                                                   browsing session.
                                   2
                                                      Some of your info might still be visible.
                                   3
                                                      A web service, website, search engine, or provider may be able to see:
                                   4
                                                         •   Your IP address, which can be used to identify your general
                                   5                         location      `
                                   6                     •   Your activity when you use a web service . . . .
                                   7   Schapiro Decl. Exh. 19.
                                   8          Fifth, when a user enables Incognito Mode in the Chrome Browser, the following “Splash

                                   9   Screen” is displayed to the user with similar statements regarding private browsing mode:

                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                       FAC ¶ 52.
                                  24
                                              Finally, Plaintiffs’ complaint alleges that Google and its officials made additional
                                  25
                                       statements regarding private browsing. For instance, Plaintiffs allege that, on September 27, 2016,
                                  26
                                       Google’s Director of Product Management Unni Narayana published an article in which he
                                  27
                                                                                        8
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                              5:20-cv-03664-LHK Document
                                                                 Document124-1
                                                                          113 Filed
                                                                               Filed03/12/21
                                                                                     03/23/21 Page
                                                                                              Page910
                                                                                                    of of
                                                                                                       4142




                                   1   explained that Google was giving users “more control with incognito mode.” FAC ¶ 146. The

                                   2   article stated the following: “Your searches are your business . . . When you have incognito mode

                                   3   turned on in your settings, your search and browsing history will not be saved.” Id. ¶¶ 42, 146.

                                   4   Moreover, Plaintiffs allege that, on May 7, 2019, the New York Times published an opinion

                                   5   article written by Google’s CEO, Sudar Pichai, who explained that Google focuses on “features

                                   6   that make privacy a reality.” Id. ¶ 146. The article stated: “For example, we recently brought

                                   7   Incognito mode, the popular feature in Chrome that lets you browse the web without linking any

                                   8   activity to you, to YouTube.” Id.

                                   9      B. Procedural History
                                  10          On June 2, 2020, Plaintiffs filed the instant case against Alphabet, Inc. and Google LLC.

                                  11   ECF No. 1. Plaintiffs bring five claims: (1) unauthorized interception under the Wiretap Act, 18

                                  12   U.S.C. § 2510 et seq.; (2) violation of the California Invasion of Privacy Act (“CIPA”), Cal. Penal
Northern District of California
 United States District Court




                                  13   Code §§ 631 and 632; (3) violation of the California Computer Data Access and Fraud Act

                                  14   (“CDAFA”), Cal. Penal Code § 502; (4) invasion of privacy; and (5) intrusion upon seclusion.

                                  15   FAC ¶¶ 202–266.

                                  16          Plaintiffs seek to represent two classes: (1) “All Android device owners who accessed a

                                  17   website containing Google Analytics or Ad Manager using such a device and who were (a) in

                                  18   “private browsing mode” on that device’s browser and (b) were not logged into their Google

                                  19   account on that device’s browser, but whose communications, including identifying information

                                  20   and online browsing history, Google nevertheless intercepted, received, or collected from June 1,

                                  21   2016 through the present” and (2) “All individuals with a Google account who accessed a website

                                  22   containing Google Analytics or Ad Manager using any non-Android device and who were (a) in

                                  23   “private browsing mode” in that device’s browser, and (b) were not logged into their Google

                                  24   account on that device’s browser, but whose communications, including identifying information

                                  25   and online browsing history, Google nevertheless intercepted, received, or collected from June 1,

                                  26   2016 through the present.” Id. ¶ 192.

                                  27
                                                                                        9
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page10
                                                                                                  11ofof41
                                                                                                         42




                                   1             On August 20, 2020, Plaintiffs and Alphabet stipulated to voluntarily dismiss Alphabet

                                   2   from the case without prejudice. ECF No. 51. On August 24, 2020, the Court granted the

                                   3   stipulation and voluntarily dismissed Alphabet, leaving Google as the only defendant. ECF No.

                                   4   57.

                                   5             On August 20, 2020, Google filed a motion to dismiss the complaint. ECF No. 53. On

                                   6   September 21, 2020, Plaintiffs filed a first amended complaint in lieu of opposing the motion to

                                   7   dismiss. ECF No. 68. On October 6, 2020, the Court denied as moot the motion to dismiss. ECF

                                   8   No. 74.

                                   9             On October 21, 2020, Google filed the instant motion to dismiss the first amended

                                  10   complaint, ECF No. 82 (“Mot.”) and a request for judicial notice, ECF No. 84. On November 18,

                                  11   2020, Plaintiffs filed an opposition to Google’s motion, ECF No. 87 (“Opp’n”), a response to

                                  12   Google’s request for judicial notice, ECF No. 88, and their own request for judicial notice, ECF
Northern District of California
 United States District Court




                                  13   No. 89. On December 7, 2020, Google filed a reply in support of its motion to dismiss, ECF No.

                                  14   92 (“Reply”), and a response to Plaintiffs’ response regarding Google’s request for judicial notice,

                                  15   ECF No. 93.

                                  16             The Court may take judicial notice of matters that are either “generally known within the

                                  17   trial court’s territorial jurisdiction” or “can be accurately and readily determined from sources

                                  18   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). However, to the extent

                                  19   any facts in documents subject to judicial notice are subject to reasonable dispute, the Court will

                                  20   not take judicial notice of those facts. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.

                                  21   2001), overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir.

                                  22   2002).

                                  23             Google requests that the Court take judicial notice of twenty-seven documents, which

                                  24   include Google’s Terms of Service, fifteen versions of Google’s Privacy Policy, two versions of

                                  25   Google’s Chrome Privacy Notice, and nine publicly available Google webpages. ECF No. 84.

                                  26   Plaintiffs request that the Court take judicial notice of Google’s Privacy Policy in effect between

                                  27
                                                                                         10
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page11
                                                                                                  12ofof41
                                                                                                         42




                                   1   March 31, 2020 and July 1, 2020, which is one of the fifteen versions of Google’s Privacy Policy

                                   2   of which Google requests the Court take judicial notice. ECF No. 89. These documents appear on

                                   3   publicly available websites and are thus proper subjects for judicial notice. See, e.g., In re Google

                                   4   Assistant Privacy Litig., 457 F. Supp. 3d 797, 813–14 (N.D. Cal. 2020) (taking judicial notice of

                                   5   Google’s Terms of Service, Privacy Policy, and a Google blog post); Matera v. Google, Inc., 2016

                                   6   WL 5339806, at *7 (N.D. Cal. Sept. 23, 2016) (taking judicial notice of Google’s Terms of

                                   7   Service, “various versions of Google’s Privacy Policy,” and a Google webpage entitled “Updates:

                                   8   Privacy Policy”).

                                   9          Plaintiffs contend that, as to six of the webpages presented by Google (Exhibits 19, 20, 22,

                                  10   23, 24, and 25 to the Schapiro Declaration), Google does not identify the dates on which they

                                  11   became publicly available, so the Court should take judicial notice of these webpages only as to

                                  12   their existence on the date the webpage was last accessed. ECF No. 88 at 1. However, Google
Northern District of California
 United States District Court




                                  13   demonstrates using the Internet Archive’s “Wayback Machine” that Exhibits 19 and 20 have been

                                  14   publicly available since August 18, 2018, and substantively identical versions of Exhibits 22 to 25

                                  15   have been publicly available since March 25, 2015 (Exhibit 22); June 13, 2014 (Exhibit 23);

                                  16   November 12, 2012 (Exhibit 24); and January 28, 2015 (Exhibit 25). ECF No. 93 at 3–4. “Courts

                                  17   have taken judicial notice of the contents of web pages available through the Wayback Machine as

                                  18   facts that can be accurately and readily determined from sources whose accuracy cannot

                                  19   reasonably be questioned.” See, e.g., Erickson v. Nebraska Mach. Co., 2015 WL 4089849, at *1 n.

                                  20   1 (N.D. Cal. July 6, 2015) (taking judicial notice of websites where “Plaintiffs provided copies of

                                  21   current versions of these websites . . . but the Internet Archive’s Wayback Machine shows that the

                                  22   websites were substantively identical during the relevant timeframe”). Accordingly, the Court

                                  23   takes judicial notices of these webpages as of these dates. Thus, the Court GRANTS Google’s

                                  24   request for judicial notice and GRANTS Plaintiffs’ request for judicial notice.

                                  25          Finally, at the hearing on the instant motion, Google raised for the first time arguments

                                  26   regarding the Court’s website. See Tr. of Feb. 25, 2021 Hearing at 47:13–16, ECF No. 104. In its

                                  27
                                                                                        11
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page12
                                                                                                  13ofof41
                                                                                                         42




                                   1   decision on the instant motion, the Court will not consider Google’s untimely arguments. See In re

                                   2   Apple Inc. Securities Litigation, 2011 WL 1877988, *5 n. 6 (N.D. Cal. May 17, 2011) (“The Court

                                   3   is not inclined to consider this argument given that it was not briefed but rather was raised for the

                                   4   first time at the end of the hearing”); White v. FedEx Corp., 2006 WL 618591, *2 (N.D. Cal. Mar.

                                   5   13, 2006) (“The Court will not consider any arguments or evidence raised for the first time at the

                                   6   hearing”). Accordingly, the Court DENIES Google’s motion to file an additional reply regarding

                                   7   the Court’s website, ECF No. 112.

                                   8   II. LEGAL STANDARD
                                   9      A. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                  10          Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to include “a short

                                  11   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  12   A complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil
Northern District of California
 United States District Court




                                  13   Procedure 12(b)(6). Rule 8(a) requires a plaintiff to plead “enough facts to state a claim to relief

                                  14   that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

                                  15   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                  16   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

                                  17   U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability requirement, but it

                                  18   asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal

                                  19   quotation marks omitted). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                  20   factual allegations in the complaint as true and construe[s] the pleadings in the light most

                                  21   favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                  22   1031 (9th Cir. 2008).

                                  23          The Court, however, need not accept as true allegations contradicted by judicially

                                  24   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  25   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  26   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  27   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in
                                                                                      12
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page13
                                                                                                  14ofof41
                                                                                                         42




                                   1   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   2   curiam) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                   3   “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                   4   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                   5      B. Leave to Amend
                                   6          If the Court determines that a complaint should be dismissed, it must then decide whether

                                   7   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                   8   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                   9   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  10   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  11   omitted). When dismissing a complaint for failure to state a claim, “'a district court should grant

                                  12   leave to amend even if no request to amend the pleading was made, unless it determines that the
Northern District of California
 United States District Court




                                  13   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  14   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  15   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  16   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  17   (9th Cir. 2008).

                                  18   III. DISCUSSION
                                  19          In the instant motion, Google first contends that Plaintiffs’ claims should be dismissed

                                  20   because Plaintiffs and the websites consented to Google’s receipt of the data. Mot. at 9–13.

                                  21   Google later argues that Plaintiffs’ claims should be dismissed under the statutes of limitations. Id.

                                  22   at 23–25. Google also argues that Plaintiffs have failed to state their claims for additional reasons.

                                  23   Id. at 13–23. The Court addresses in turn: (1) consent; (2) the statutes of limitations; and (3)

                                  24   Google’s other arguments for dismissal.

                                  25      A. Consent
                                  26          Google contends that (1) all claims should be dismissed because Plaintiffs consented to

                                  27
                                                                                         13
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page14
                                                                                                  15ofof41
                                                                                                         42




                                   1   Google’s receipt of the data, and (2) Plaintiffs’ Wiretap Act claims should be dismissed because

                                   2   the websites consented to Google’s receipt of the data. Id. at 9–13. The Court addresses each

                                   3   argument in turn.

                                   4           1. Google has not shown that Plaintiffs consented.
                                   5           Consent is a defense to Plaintiffs’ claims. See 18 U.S.C. § 2511(2)(d) (Wiretap Act)

                                   6   (providing that it is not “unlawful . . . for a person . . . to intercept a[n] . . . electronic

                                   7   communication . . . where one of the parties to the communication has given prior consent to such

                                   8   interception”); Cal. Pen. Code §§ 631(a), 632(a) (CIPA) (prohibiting wiretapping and

                                   9   eavesdropping “without the consent of all parties to the communication”); Cal. Pen. Code §

                                  10   502(c)(2) (CDAFA) (providing that a person who “knowingly accesses and without permission

                                  11   takes, copies, or makes use of any data” is guilty of a public offense); Smith v. Facebook, Inc., 262

                                  12   F. Supp. 3d 943, 955–56 (N.D. Cal. 2017), aff’d, 745 F. App’x 8 (9th Cir. 2018) (“Plaintiff’s
Northern District of California
 United States District Court




                                  13   consent . . . bars their common-law tort claims and their claim for invasion of privacy under the

                                  14   California Constitution.”). Accordingly, Google contends that Plaintiffs consented to Google’s

                                  15   alleged data collection while they were in private browsing mode. Mot. at 10–11.

                                  16           “[A]s ‘the party seeking the benefit of the exception,’ it is Google’s burden to prove

                                  17   consent.” Matera v. Google Inc., 2016 WL 5339806, at *17. Consent “can be explicit or implied,

                                  18   but any consent must be actual.” In re Google, Inc., 2013 WL 5423918, at *12 (N.D. Cal. Sept.

                                  19   26, 2013). In order for consent to be actual, the disclosures must “explicitly notify” users of the

                                  20   practice at issue. Id. at *13; see also Campbell v. Facebook, Inc., 77 F. Supp. 3d 836, 847–48

                                  21   (N.D. Cal. 2014) (explaining that, for a finding of consent, the disclosures must have given users

                                  22   notice of the “specific practice” at issue). The disclosures must have only one plausible

                                  23   interpretation for a finding of consent. In re Facebook, Inc., Consumer Privacy User Profile Litig.,

                                  24   402 F. Supp. 3d 767, 794 (N.D. Cal. 2019). “[I]f a reasonable . . . user could have plausibly

                                  25   interpreted the contract language as not disclosing that [the defendant] would engage in particular

                                  26   conduct, then [the defendant] cannot obtain dismissal of a claim about that conduct (at least not

                                  27
                                                                                             14
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page15
                                                                                                  16ofof41
                                                                                                         42




                                   1   based on the issue of consent).” Id. at 789–90.

                                   2          In the instant motion, Google contends that users expressly consented to Google’s alleged

                                   3   data collection while they were in private browsing mode. Mot. at 10–11. In In re Google, Inc.,

                                   4   this Court rejected a similar argument made by Google. 2013 WL 5423918, at *12–*14. In that

                                   5   case, the plaintiffs alleged that Google had intercepted their email communications over Gmail,

                                   6   Google’s email service, in order to create user profiles and provide targeted advertising. Id. at *1.

                                   7   In Google’s motion to dismiss, Google contended that the plaintiffs expressly consented to the

                                   8   interception of their emails and pointed to its Terms of Service and Privacy Policies. Id. at *13.

                                   9   Analyzing these policies, the Court concluded that “[n]othing in the [p]olicies suggests that

                                  10   Google intercepts email communication in transit between users, and in fact, the policies obscure

                                  11   Google’s intent to engage in such interceptions.” Id. Accordingly, the Court found that “a

                                  12   reasonable Gmail user who read the Privacy Policies would not have necessarily understood that
Northern District of California
 United States District Court




                                  13   her emails were being intercepted to create user profiles or to provide targeted advertisements.” Id.

                                  14          The Court rejects Google’s argument in the instant case for two reasons. First, Google

                                  15   cannot demonstrate that Plaintiffs expressly consented because Google did not notify users that it

                                  16   would be engaging in the alleged data collection while Plaintiffs were in private browsing mode.

                                  17   Second, as to Plaintiffs’ Wiretap Act claim, consent is not a defense because Google allegedly

                                  18   intercepted Plaintiffs’ communications for the purpose of violating other laws. The Court

                                  19   discusses each reason in turn.

                                  20          First, Google cannot demonstrate that Google notified Plaintiffs that Google would engage

                                  21   in the alleged data collection while Plaintiffs were in private browsing mode. Google argues that

                                  22   Plaintiffs expressly consented to Google’s Terms of Service, which incorporated Google’s Privacy

                                  23   Policy, and Google’s Privacy Policy disclosed that Google would receive the data from its third-

                                  24   party services. Mot. at 10–11. However, Google’s Privacy Policy does not disclose Google’s

                                  25   alleged data collection while Plaintiffs were in private browsing mode. Google’s Privacy Policy

                                  26   provides:

                                  27
                                                                                         15
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page16
                                                                                                  17ofof41
                                                                                                         42



                                                        We collect information about the services that you use and how you
                                   1                    use them, like when you . . . visit a website that uses our advertising
                                                        services, or view and interact with our ads and content.
                                   2
                                                        This information includes: . . . device-specific information (such as
                                   3                    your hardware model, operating system version, unique device
                                                        identifiers, and mobile network information including phone number.
                                   4
                                                        When you use our services or view content provided by Google, we
                                   5                    automatically collect and store certain information in server logs,
                                                        [including] details of how you used our service, such as your search
                                   6                    queries . . . Internet protocol address . . . device event information
                                                        such as . . . the date and time of your request and referral URL [and]
                                   7                    cookies that may uniquely identify your browser or your Google
                                                        Account.
                                   8
                                       Schapiro Decl. Exh. 1. This general disclosure never mentions private browsing. Nor does it
                                   9
                                       explain that Google collects this data from users in private browsing mode. Google’s Privacy
                                  10
                                       Policy states:
                                  11
                                                        Our Privacy Policy explains:
                                  12
Northern District of California




                                                           •   What information we collect and why we collect it.
 United States District Court




                                  13
                                                           •   How we use that information.
                                  14
                                                           •   The choices we offer, including how to access and update
                                  15                           information.
                                  16   Id. Accordingly, a Google user reading the general disclosure above, which never mentions private

                                  17   browsing mode, might have reasonably concluded that Google does not collect this data from

                                  18   users in private browsing mode.

                                  19          In addition to Google’s failure to mention private browsing, Google’s representations

                                  20   regarding private browsing present private browsing as a way that users can manage their privacy

                                  21   and omit Google as an entity that can view users’ activity while in private browsing mode. The

                                  22   Court addresses in turn five documents that contain Google’s representations regarding private

                                  23   browsing: (1) the Incognito Splash Screen; (2) the “How private browsing works in Chrome”

                                  24   webpage; (3) the “Search and browse privately” webpage; (4) the Chrome Privacy Notice; and (5)

                                  25   Google’s Privacy Policy.

                                  26          First, the Incognito Splash Screen appeared to every user each time they enabled Incognito

                                  27
                                                                                          16
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page17
                                                                                                  18ofof41
                                                                                                         42




                                   1   mode, immediately before they began their private browsing session:

                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14   FAC ¶ 52.

                                  15          The Incognito Splash Screen makes three relevant representations regarding private

                                  16   browsing mode. One, the Incognito Splash Screen omits Google from the list of entities that can

                                  17   view a user’s activity in private browsing mode: “Your activity might still be visible to: Websites

                                  18   you visit[;] Your employer or school[;] Your internet service provider.” FAC ¶ 52. Although the

                                  19   Splash Screen states that websites may be able to see a user’s activity, the Splash Screen does not

                                  20   state that Google sees a user’s activity. Id. Based on the omission of Google from the list of

                                  21   entities that can see a user’s activity, a user might have reasonably concluded that Google would

                                  22   not see his or her activity. Moreover, the omission of Google from the list of entities “obscure[s]

                                  23   Google’s intent to engage in such interceptions.” 2013 WL 5423918, at *13.

                                  24          Two, the Incognito Splash Screen states: “Now you can browse privately, and other people

                                  25   who use this device won’t see your activity[.]” FAC ¶ 52. According to Google, this sentence

                                  26   clarifies that Incognito mode is about privacy from other users of the same device, not privacy

                                  27
                                                                                        17
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page18
                                                                                                  19ofof41
                                                                                                         42




                                   1   from Google. Specifically, Google reads the second phrase of this sentence (“other people who use

                                   2   this device won’t see your activity”) to provide more specification to the first phrase (“Now you

                                   3   can browse privately.”). FAC ¶ 52. However, the Court concludes that a reasonable user could

                                   4   have read the two phrases as being independent of each other: “Now you can browse privately,

                                   5   and other people who use this device won’t see your activity[.]” Id. (emphasis added).

                                   6   Accordingly, a reasonable user could have read this sentence to state that Incognito mode provided

                                   7   privacy from Google and privacy from other people who use the same device.

                                   8          Three, the Incognito Splash Screen states “Chrome won’t save . . . [y]our browsing history

                                   9   [or] [c]ookies and site data.” Id. Google argues that this sentence is accurate because, when

                                  10   Google collects the alleged data, Chrome is not storing the data; rather, the user’s browser is

                                  11   transmitting the data to Google’s server. However, the Court concludes that a reasonable user

                                  12   could read this statement to mean that their browsing history and cookies and site data would not
Northern District of California
 United States District Court




                                  13   be saved. Moreover, the Court notes that a user might reasonably associate Chrome with Google

                                  14   because Chrome is Google’s browser.

                                  15           Second, like the Incognito Splash Screen, the Google webpage entitled “How private

                                  16   browsing works in Chrome” omits Google from the entities to which a user’s private browsing

                                  17   activity may be visible. That webpage discloses that a user’s private browsing activity might be

                                  18   visible to “websites [she] visit[s], including the ads and resources used on those sites.” Schapiro

                                  19   Decl. Exh. 19 (emphasis added). However, this webpage never references Google.

                                  20          Third, Google’s webpage entitled “Search & browse privately” states: “You’re in control

                                  21   of what information you share with Google when you search. To browse the web privately, you

                                  22   can use private browsing . . . .” Schapiro Decl. Exh. 18. However, Plaintiffs allege that, in reality,

                                  23   users are not in control of what information they share with Google when they use private

                                  24   browsing mode. Rather, Google engages in the alleged data collection regardless of whether users

                                  25   are in private browsing mode.

                                  26          Fourth, Google’s Chrome Privacy Notice dated June 21, 2016 similarly stated that: “You

                                  27
                                                                                         18
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page19
                                                                                                  20ofof41
                                                                                                         42




                                   1   can limit the information Chrome stores on your system by using incognito mode or guest mode.

                                   2   In these modes, Chrome won’t store certain information, such as: . . . Basic browsing history

                                   3   information like URLs, cached paged text, or IP addresses of pages linked from the websites you

                                   4   visit [and] Snapshots of pages that you visit . . . .” Schapiro Decl. Exh. 17. As with the Incognito

                                   5   Splash Screen, a reasonable user could read this statement to mean that their browsing history and

                                   6   IP address would not be saved.

                                   7           Fifth, since May 25, 2018, Google’s Privacy Policy has presented Incognito mode as a way

                                   8   that users can control the information that Google collects: “You can use our services in a variety

                                   9   of ways to manage your privacy. For example, . . . You can . . . choose to browse the web

                                  10   privately using Chrome in Incognito mode. And across our services, you can adjust your privacy

                                  11   settings to control what we collect and how your information is used.” Schapiro Decl. Exh. 8.

                                  12   Google’s Privacy Policy makes clear that “Our services include . . . Products that are integrated
Northern District of California
 United States District Court




                                  13   into third-party apps and sites, like ads . . . .” Id. However, Plaintiffs allege that, in reality, private

                                  14   browsing does not permit them to manage their privacy or control what Google collects because

                                  15   Google collects this information even when they use private browsing mode.

                                  16           In addition, Plaintiffs’ complaint alleges that Google and its officials made additional

                                  17   statements regarding private browsing. For instance, Plaintiffs allege that, on September 27, 2016,

                                  18   Google’s Director of Product Management Unni Narayana published an article in which he

                                  19   explained that Google was giving users “more control with incognito mode.” FAC ¶ 146. The

                                  20   article stated the following: “Your searches are your business . . . When you have incognito mode

                                  21   turned on in your settings, your search and browsing history will not be saved.” Id. ¶¶ 42, 146.

                                  22   Moreover, Plaintiffs allege that, on May 7, 2019, the New York Times published an opinion

                                  23   article written by Google’s CEO, Sudar Pichai, who explained that Google focuses on “features

                                  24   that make privacy a reality.” Id. ¶ 146. The article stated: “For example, we recently brought

                                  25   Incognito mode, the popular feature in Chrome that lets you browse the web without linking any

                                  26   activity to you, to YouTube.” Id. These statements suggest that a user’s activity in private

                                  27
                                                                                           19
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page20
                                                                                                  21ofof41
                                                                                                         42




                                   1   browsing mode is not saved or linked to the user.

                                   2          Reviewing these disclosures, the Court concludes that Google did not notify users that

                                   3   Google engages in the alleged data collection while the user is in private browsing mode.

                                   4   Accordingly, Google cannot show that Plaintiffs expressly consented to Google’s collection of

                                   5   data while Plaintiffs were in private browsing mode. See In re Google, 2013 WL 5423918, at *13

                                   6   (rejecting Google’s argument that users expressly consented because Google did not notify users

                                   7   of the alleged interceptions).

                                   8          Second, as to Plaintiffs’ Wiretap Act claim, consent is not a defense where the

                                   9   “communication is intercepted for the purpose of committing any criminal or tortious act in

                                  10   violation of the Constitution or laws of the United States or of any State.” 18 U.S.C. § 2511(2)(d).

                                  11   Under this exception, Plaintiffs must allege that either the “primary motivation or a determining

                                  12   factor in [the interceptor’s] actions has been to injure plaintiffs tortiously.” In re Google Inc.,
Northern District of California
 United States District Court




                                  13   Gmail Litig., 2014 WL 1102660, at *18 n.13 (N.D. Cal. Mar. 18, 2014) (quoting In re

                                  14   DoubleClick Inc. Privacy Litig., 154 F. Supp. 2d 497, 518 (S.D.N.Y. 2001)).

                                  15          In the instant case, Plaintiffs have alleged that Google intercepted their communications

                                  16   for the purpose of associating their data with preexisting user profiles. FAC ¶¶ 91, 93, 115, 160–

                                  17   64. The association of Plaintiffs’ data with preexisting user profiles is a further use of Plaintiffs’

                                  18   data that satisfies this exception. See Planned Parenthood Fed’n of Am., Inc., v. Ctr. for Med.

                                  19   Progress, 21 F. Supp. 3d 808, 828 (N.D. Cal. 2016) (holding that “defendants’ subsequent

                                  20   disclosures of the contents of the intercepted conversations for the alleged purpose of further

                                  21   invading the privacy of plaintiffs’ staff satisfies” the exception). Indeed, Plaintiffs have adequately

                                  22   alleged that Google’s association of their data with preexisting user profiles violated state law,

                                  23   including CDAFA, intrusion upon seclusion, and invasion of privacy. See Sections III(C)(3),

                                  24   III(C)(4), infra. Accordingly, consent is not a defense to Plaintiffs’ Wiretap Act claims. Thus, the

                                  25   Court rejects Google’s argument that Plaintiffs consented to the alleged data collection.

                                  26          2. Google has not shown that the websites consented.
                                  27
                                                                                          20
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page21
                                                                                                  22ofof41
                                                                                                         42




                                   1          Google next contends that Plaintiffs’ Wiretap Act claims should be dismissed because the

                                   2   websites provided implied consent to Google’s receipt of the data. Mot. at 11–13. The Wiretap

                                   3   Act provides an exception to liability where “one of the parties to the communication has given

                                   4   prior consent to such interception.” 18 U.S.C. § 2511(2)(d). Accordingly, Google contends that the

                                   5   websites impliedly consented to Google’s alleged data collection by embedding Google’s code on

                                   6   their webpages. Mot. at 11–13.

                                   7          “[A]s ‘the party seeking the benefit of the exception,’ it is Google’s burden to prove

                                   8   consent.” Matera v. Google Inc., 2016 WL 5339806, at *17. “Courts have cautioned that implied

                                   9   consent applies only in a narrow set of cases.” In re Google, 2013 WL 5423918, at *12 (rejecting

                                  10   Google’s argument that users had given implied consent, immunizing Google from liability under

                                  11   the Wiretap Act). “The critical question with respect to implied consent is whether the parties

                                  12   whose communications were intercepted had adequate notice of the interception.” Id. “Moreover,
Northern District of California
 United States District Court




                                  13   consent is not an all-or-nothing proposition.” Id. “Rather, ‘[a] party may consent to the

                                  14   interception of only part of a communication or to the interception of only a subset of its

                                  15   communications.’” Id. (quoting In re Phamatrak, Inc., 329 F.3d 9, 19 (1st Cir. 2003)). “Thus, ‘a

                                  16   reviewing court must inquire into the dimensions of the consent and then ascertain whether the

                                  17   interception exceeded those boundaries.’” Pharmatrak, 329 F.3d at 19 (quotation omitted).

                                  18          Google argues that the websites provided implied consent to Google’s interception. Mot at.

                                  19   11. In making this argument, Google cites two twenty-year-old district court cases regarding

                                  20   DoubleClick (now known as Google Ad Manager), a service which was purchased by websites to

                                  21   gather users’ data for advertising purposes. See Chance v. Avenue A, 165 F. Supp. 2d 1153, 1160–

                                  22   62 (W.D. Wash. 2001); In re DoubleClick Privacy Litig., 154 F. Supp. 2d 497, 509–11 (S.D.N.Y.

                                  23   2001). Both district courts concluded that the websites impliedly consented to DoubleClick’s

                                  24   interception of their communications with users by installing DoubleClick’s code on their

                                  25   websites. Id. However, courts have distinguished these cases where “the circumstances permit no

                                  26   reasonable inference that the [entities] did consent.” See, e.g., Pharmatrak, 329 F.3d at 20.

                                  27
                                                                                        21
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page22
                                                                                                  23ofof41
                                                                                                         42




                                   1          Google contends that, like the websites in In re DoubleClick and Avenue A, the websites in

                                   2   the instant case provided implied consent to Google’s interception by installing Google’s code on

                                   3   their website. Mot at. 11. According to Plaintiffs, the presence of Google’s code on the website

                                   4   causes Plaintiffs’ browsers to send a duplicate GET request to Google’s servers. FAC ¶ 63.

                                   5          However, the Court concludes that Google has not met its burden to establish consent

                                   6   because, even assuming that Google has established that websites generally consented to the

                                   7   interception of their communications with users, Google does not demonstrate that websites

                                   8   consented to, or even knew about, the interception of their communications with users who were

                                   9   in private browsing mode. Indeed, Google’s own resources for “[s]ite or app owners using Google

                                  10   Analytics” state that “[t]he Google privacy policy & principles describes how we treat personal

                                  11   information when you use Google’s products and services, including Google Analytics.” Schapiro

                                  12   Decl. Exh. 21. Similarly, Google represents to consumers and websites that use Google Ad
Northern District of California
 United States District Court




                                  13   Manager that Google will adhere to Google’s Privacy Policy. FAC ¶ 83.

                                  14          As the Court explained above, neither Google’s Privacy Policy nor any other disclosure to

                                  15   which Google points states that Google engages in the alleged data collection while users are in

                                  16   private browsing mode. See Section III(A)(1), supra. To the contrary, Google’s disclosures

                                  17   present private browsing as a way users can manage their privacy and omits Google from the list

                                  18   of entities to which a user’s private browsing activity may be visible. Id. Thus, Google has not

                                  19   provided evidence that websites consented to, or even knew about, the interception of the subset of

                                  20   their communications that are with users who were in a private browsing mode. See Pharmatrak,

                                  21   329 F.3d at 19 (explaining that “[a] party may consent to . . . the interception of only a subset of its

                                  22   communications”). Accordingly, Google cannot show implied consent on the part of the websites.4

                                  23          Furthermore, as explained above, consent is not a defense to Plaintiffs’ Wiretap Act claim

                                  24
                                  25   4
                                         Plaintiffs allege that, after they filed the instant case, Google launched a “Consent Mode” for
                                  26   Google Analytics and Google Ad Manager, “which would help Websites identify whether a
                                       particular user . . . knows and has consented to the use of Google Analytics and other Google
                                  27   services, in ‘Beta’ or testing mode.” FAC ¶¶ 73, 140.
                                                                                             22
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page23
                                                                                                  24ofof41
                                                                                                         42




                                   1   because their communications were allegedly intercepted for the purpose of associating their data

                                   2   with user profiles, which is a criminal or tortious act in violation of the Constitution or laws of the

                                   3   United States or of any State. See Section III(A)(1), supra. The Court thus rejects Google’s

                                   4   consent-based arguments.

                                   5      B. Statutes of Limitations
                                   6          Google next argues that Plaintiffs’ complaint should be dismissed because each of

                                   7   Plaintiffs’ claims exceed the applicable statutes of limitations. Mot. at 23–25. “A claim may be

                                   8   dismissed under Rule 12(b)(6) on the ground that it is barred by the applicable statute of

                                   9   limitations only when ‘the running of the statute is apparent on the face of the complaint.’” Von

                                  10   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 969 (9th Cir. 2010) (quoting

                                  11   Huynh v. Chase Manhattan Bank, 465 F.3d 992, 997 (9th Cir. 2006)). “[A] complaint cannot be

                                  12   dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts that would
Northern District of California
 United States District Court




                                  13   establish the timeliness of the claim.” Id. (quoting Supermail Cargo, Inc. v. United States, 68 F.3d

                                  14   1204, 1206 (9th Cir. 1995)).

                                  15          Each of Plaintiffs’ claims has a limitations period of between one and three years.

                                  16   Specifically, the statute of limitations for Plaintiffs’ Wiretap Act claim is “two years after the date

                                  17   upon which the claimant first has a reasonable opportunity to discover the violation.” 18 U.S.C. §

                                  18   2520(e). “Under the CIPA, the applicable statute of limitations is one year.” Brodsky v. Apple,

                                  19   Inc., 445 F. Supp. 3d 110, 134 (N.D. Cal. 2020). The statute of limitations for Plaintiffs’ CDAFA

                                  20   claim is “three years of the date of the act complained of, or the date of the discovery of the

                                  21   damage, whatever is later.” Cal. Pen. Code § 502(e)(5). The statute of limitations for Plaintiffs’

                                  22   intrusion upon seclusion and invasion of privacy claims is two years. See Cal. Civ. Proc. Code §

                                  23   335.1 (setting a two year limitations period); Cain v. State Farm Mut. Auto. Ins. Co., 62 Cal. App.

                                  24   3d 310, 313 (1976) (providing that Section 335.1, formally codified as Section 340, contains the

                                  25   statute of limitations for invasion of privacy claims); accord Quan v. Smithkline Beecham Corp.,

                                  26   149 F. App’x 668, 670 (9th Cir. 2005) (stating that, as of 2003, invasion of privacy is subject to a

                                  27
                                                                                         23
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page24
                                                                                                  25ofof41
                                                                                                         42




                                   1   two year limitations period).

                                   2          Google contends that Plaintiffs’ claims are barred by the applicable statutes of limitations

                                   3   because Plaintiffs allege that Google has been intercepting their communications since June 1,

                                   4   2016—over four years before Plaintiffs filed their complaint on June 2, 2020. Mot. at 23. The

                                   5   Court concludes that Plaintiffs’ complaint is timely for two reasons. First, each interception is a

                                   6   separate violation, and Plaintiffs allege that Google intercepted their communications between

                                   7   February 28, 2020 and May 31, 2020, just months or weeks before Plaintiffs’ complaint was filed.

                                   8   Second, the fraudulent concealment doctrine tolled the statutes of limitations. The Court addresses

                                   9   each issue in turn.

                                  10          1. Each interception is a separate violation.
                                  11          First, the Ninth Circuit and California Supreme Court have held that separate, recurring

                                  12   invasions of the same right each trigger their own separate statute of limitations. The Ninth Circuit
Northern District of California
 United States District Court




                                  13   has held that, for Wiretap Act claims, “each interception is a discrete violation” with its own

                                  14   statute of limitations. Bliss v. CoreCivic, Inc., 978 F.3d 1144, 1148 (9th Cir. 2020). In coming to

                                  15   this conclusion, the Ninth Circuit relied on the Wiretap Act’s “multiple references to

                                  16   ‘communication’ in the singular,” which showed that there was “no textual basis for morphing

                                  17   what otherwise would be considered separate violations into a single violation because they flow

                                  18   from a common practice or scheme.” Id. The Ninth Circuit’s reasoning applies to Plaintiffs’ other

                                  19   claims, which also refer to “communication” or “act” in the singular. See Cal. Penal Code §§

                                  20   631(a) (prohibiting the unauthorized interception of “any message, report or communication”); id.

                                  21   § 632(a) (prohibiting the interception of a “confidential communication”); Cal. Penal Code §

                                  22   502(e)(5) (stating that the statute of limitations is three years from “the date of the act complained

                                  23   of, or the date of the discovery of the damage, whichever is later”). Furthermore, the California

                                  24   Supreme Court “ha[s] long settled that separate, recurring invasions of the same right can each

                                  25   trigger their own statute of limitations.” Aryeh v. Canon Business Solutions, Inc., 292 P.3d 871,

                                  26   880 (Cal. 2013).

                                  27
                                                                                         24
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page25
                                                                                                  26ofof41
                                                                                                         42




                                   1          In the instant case, Plaintiffs allege that Google engaged in interceptions of their

                                   2   communications between February 28, 2020 and May 31, 2020. FAC ¶¶ 168, 173, 178, 183, 188.

                                   3   Plaintiffs filed their complaint on June 2, 2020. ECF No. 1. Because Google’s alleged

                                   4   interceptions took place just months or days before Plaintiffs filed their complaint, Plaintiffs’

                                   5   claims are not barred by the statutes of limitations.

                                   6          2. The statutes of limitations were tolled by the fraudulent concealment doctrine.
                                   7          “The purpose of the fraudulent concealment doctrine is to prevent a defendant from

                                   8   ‘concealing a fraud . . . until such a time as the party committing the fraud could plead the statute

                                   9   of limitations to protect it.’” In re Animation Workers Antitrust Litig., 123 F. Supp. 3d 1175, 1194

                                  10   (N.D. Cal. 2015) (quoting Bailey v. Glover, 88 U.S. (21 Wall) 342, 349 (1874)). “A statute of

                                  11   limitations may be tolled if the defendant fraudulently concealed the existence of a cause of action

                                  12   in such a way that the plaintiff, acting as a reasonable person, did not know of its existence.”
Northern District of California
 United States District Court




                                  13   Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d 1055, 1060 (9th Cir. 2012). The plaintiff bears the

                                  14   burden of pleading fraudulent concealment. In re Animation Workers, 123 F. Supp. 3d at 1194.

                                  15   Fraudulent concealment must be pled with particularity. Id. “However, ‘it is generally

                                  16   inappropriate to resolve the fact-intensive allegations of fraudulent concealment at the motion to

                                  17   dismiss stage.’” Id. (quoting In re Rubber Chemicals Antitrust Litig., 504 F. Supp. 2d 777, 789

                                  18   (N.D. Cal. 2007)).

                                  19           “To plead fraudulent concealment, the plaintiff must allege that: (1) the defendant took

                                  20   affirmative acts to mislead the plaintiff; (2) the plaintiff did not have ‘actual or constructive

                                  21   knowledge of the facts giving rise to its claim’; and (3) the plaintiff acted diligently in trying to

                                  22   uncover the facts giving rise to its claim.” Id. (quoting Hexcel, 681 F.3d at 1060). The Court

                                  23   addresses each requirement in turn.

                                  24          First, Plaintiffs have alleged that Google took affirmative acts to mislead Plaintiffs. As

                                  25   explained above, Google’s representations regarding private browsing specifically omitted Google

                                  26   from the entities that could see a user’s private browsing activity and presented private browsing

                                  27
                                                                                          25
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page26
                                                                                                  27ofof41
                                                                                                         42




                                   1   as a way that users could maintain their privacy and control what Google collects. See Section

                                   2   III(A)(1), supra. Accordingly, Google’s representations regarding private browsing “obscure[d]

                                   3   Google’s intent to engage in such interceptions.” In re Google, 2013 WL 5423918, at *13.

                                   4   Furthermore, Google’s representations were “misleading partial disclosure[s],” which support the

                                   5   application of the fraudulent concealment doctrine. In re Animation Workers, 123 F. Supp. 3d at

                                   6   1203.

                                   7           Second, Plaintiffs have alleged that they did not have adequate or constructive notice of

                                   8   their claims. “[T]he question of constructive knowledge and inquiry notice generally ‘presents a

                                   9   question for the trier of fact.’” In re Animation Workers, 123 F. Supp. 3d at 1205. As explained

                                  10   above, Google’s representations could have led a reasonable user to conclude that Google was not

                                  11   collecting this data. See Section III(A)(1), supra. Accordingly, “[a]t this stage, the Court is not

                                  12   persuaded that [Plaintiffs] were on inquiry notice of their claims as a matter of law.” In re
Northern District of California
 United States District Court




                                  13   Animation Workers, 123 F. Supp. 3d at 1205.

                                  14           Finally, Plaintiffs have alleged that they acted diligently in trying to uncover the facts

                                  15   giving rise to their claim. “[C]ourts have ‘been hesitant to dismiss an otherwise fraudulently

                                  16   concealed antitrust claim for failure to sufficiently allege due diligence.’” In re Animation

                                  17   Workers, 123 F. Supp. 3d at 1205 (quoting In re Magnesium Oxide Antitrust Litig., 2011 WL

                                  18   5008090, at *24 (D.N.J. Oct. 20, 2011). Google contends that Plaintiffs were not diligent because

                                  19   they failed to “tak[e] Google up on its offer on page 1 of [Google’s] Privacy Policy to ‘contact us’

                                  20   ‘if you have any questions’ about Google’s practices.” Reply at 15 (quoting Schapiro Decl. Exh.

                                  21   1). That argument “puts the cart before the horse, however, as Plaintiffs were not obligated to

                                  22   investigate their claims until Plaintiffs had reason to suspect the existence of their claims.” In re

                                  23   Animation Workers, 123 F. Supp. 3d at 1204. Thus, the Court concludes that Plaintiffs have

                                  24   adequately alleged that Plaintiffs’ claims were tolled under the fraudulent concealment doctrine.

                                  25           Because each of Google’s interception is a separate violation and because the statutes of

                                  26   limitations were tolled under the fraudulent concealment doctrine, the Court DENIES Google’s

                                  27
                                                                                         26
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page27
                                                                                                  28ofof41
                                                                                                         42




                                   1   motion to dismiss Plaintiffs’ claims based on the statutes of limitations.

                                   2      C. Other Arguments for Dismissal
                                   3          Finally, Google makes additional arguments that Plaintiffs have failed to state each of their

                                   4   claims. Mot. at 13–23. The Court addresses the following claims in turn: (1) unauthorized

                                   5   interception under the Wiretap Act; (2) CIPA; (3) CDAFA; and (4) intrusion upon seclusion and

                                   6   invasion of privacy.

                                   7          1. Plaintiffs have stated a claim for unauthorized interception under the Wiretap
                                                 Act.
                                   8
                                              The Wiretap Act, as amended by the Electronic Communications Privacy Act (“ECPA”),
                                   9
                                       generally prohibits the interception of “wire, oral, or electronic communications.” 18 U.S.C. §
                                  10
                                       2511(1). Specifically, the Wiretap Act provides a private right of action against any person who
                                  11
                                       “intentionally intercepts, endeavors to intercept, or procures any other person to intercept or
                                  12
Northern District of California




                                       endeavor to intercept, any wire, oral, or electronic communication.” 18 U.S.C. § 2511(1)(a); see
 United States District Court




                                  13
                                       id. § 2520 (providing a private right of action for violations of § 2511). The Act defines
                                  14
                                       “intercept” as “the aural or other acquisition of the contents of any wire, electronic, or oral
                                  15
                                       communication through the use of any electronic, mechanical, or other device.” Id. § 2510(4).
                                  16
                                              Plaintiffs allege that Google violated the Wiretap Act by intercepting internet
                                  17
                                       communications that Plaintiffs were sending and receiving while they were browsing the internet
                                  18
                                       in private browsing mode. FAC ¶¶ 206, 207, 208. Google contends that Plaintiffs have not stated a
                                  19
                                       Wiretap Act claim because its alleged interceptions fall within the Wiretap Act’s ordinary course
                                  20
                                       of business exception to liability. Mot. at 13–14. Under that exception, “any telephone or
                                  21
                                       telegraph instrument, equipment or facility, or any component thereof . . . being used by a provider
                                  22
                                       of wire or electronic communication service in the ordinary course of its business” is not a
                                  23
                                       “device,” and the use of such an instrument accordingly falls outside of the definition of
                                  24
                                       “intercept.” 18 U.S.C. § 2510(5)(a)(ii).
                                  25
                                              However, Google’s argument is unpersuasive for two reasons. First, Google has not shown
                                  26
                                       that its interception facilitates or is incidental to the transmission of the communication at issue.
                                  27
                                                                                         27
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page28
                                                                                                  29ofof41
                                                                                                         42




                                   1   Second, Plaintiffs have alleged that Google violated its own internal policies. The Court addresses

                                   2   each reason in turn.

                                   3          First, Google has not shown that its interception facilitates or is incidental to the

                                   4   transmission of the communication at issue. “[T]he ordinary course of business exception is

                                   5   narrow . . . . and offers protection from liability only where an electronic communication service

                                   6   provider’s interception facilitates the transmission of the communication at issue or is incidental to

                                   7   the transmission of such communication.” In re Google, 2013 WL 5423918, at *8 (emphasis

                                   8   added); see also S.D. v. Hytto Ltd., 2019 Wl 8333519, at *9 (N.D. Cal. May 15, 2019) (holding

                                   9   that the ordinary course of business exception must be construed “narrowly” and rejecting the

                                  10   exception as to the defendant because the defendant “failed to explain why it would be difficult or

                                  11   impossible to provide its service without the objected-to-interception”).

                                  12          In the instant case, Plaintiffs allege that, whenever a user visits a website, his or her
Northern District of California
 United States District Court




                                  13   browser sends a GET request to the website’s server, which “tells the website what information is

                                  14   being requested and then instructs the website to send the information to the user.” FAC ¶ 63.

                                  15   Plaintiffs further allege that Google’s code causes the user’s browser to send a duplicate GET

                                  16   request from the user’s computer to Google’s servers, which “enables Google to learn exactly

                                  17   what content the user’s browsing software was asking the website to display” and “transmits a . . .

                                  18   header containing the URL information of what the user has been viewing and requesting from

                                  19   websites online.” Id. ¶¶ 63, 65. Sending a duplicate GET request to Google neither facilitates nor

                                  20   is incidental to the transmission of “the communication at issue,” which is the communication that

                                  21   Plaintiffs allege was intercepted — in this case, the communication between the user’s computer

                                  22   and the website. In re Google, 2013 WL 5423918, at *8.

                                  23          In an attempt to refute this conclusion, Google contends that the ordinary course of

                                  24   business exception applies because there is a “nexus between the need to engage in the alleged

                                  25   interception and . . . the ability to provide the underlying service or good.” In re Google, 2013 WL

                                  26   5423918, at *11. In making this argument, Google contends that the “‘underlying service or good’

                                  27
                                                                                         28
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page29
                                                                                                  30ofof41
                                                                                                         42




                                   1   . . . in this case is [Google’s] analytics and ad services,” not the communication between the user’s

                                   2   computer and the website. Mot. at 13. However, “the communication at issue” is the allegedly

                                   3   intercepted communication, which, in this case, is the communication between the user’s

                                   4   computer and the website. In re Google, 2013 WL 5423918, at *8. The communication between

                                   5   the user’s computer and Google is an unrelated communication. Google’s argument to the contrary

                                   6   would vastly expand the ordinary course of business exception by permitting electronic

                                   7   communication services to claim that an interception is in the ordinary course of business when it

                                   8   facilitates another, unrelated communication. This Court has already rejected a similar attempt by

                                   9   Google to expand the ordinary course of business exception beyond its narrow scope. See In re

                                  10   Google. 2013 WL 5423918, at *11 (rejecting Google’s argument that its interceptions of users’

                                  11   Gmail communications to benefit its advertising business fell within the ordinary course of

                                  12   business exception).
Northern District of California
 United States District Court




                                  13          Second, the ordinary course of business exception does not apply because Plaintiffs have

                                  14   alleged that Google violated its own internal policies. As this Court explained in In re Google,

                                  15   “Plaintiffs’ allegations that Google violated Google’s own agreements and internal policies with

                                  16   regard to privacy also preclude application of the ordinary course of business exception.” 2013

                                  17   WL 5423918, at *8. In the instant case, Plaintiffs similarly allege that Google violated its own

                                  18   internal policies with regard to privacy. See, e.g., FAC ¶¶ 42 (Google’s statements regarding

                                  19   private browsing), 45 (Privacy Policy), 48 (“Search & browse privately” webpage), 52 (Incognito

                                  20   Splash Screen). Accordingly, the interceptions at issue here do not fall within the ordinary course

                                  21   of business exception, and Plaintiffs have stated a Wiretap Act claim. Thus, the Court DENIES

                                  22   Google’s motion to dismiss Plaintiffs’ Wiretap Act claim.

                                  23          2. Plaintiffs have stated a CIPA claim.
                                  24          Plaintiffs bring claims under Sections 631 and 632 of the CIPA. Section 631 prohibits the

                                  25   unauthorized interception of “any message, report or communication.” See Cal. Penal Code §

                                  26   631(a). Section 632 prohibits the interception of any “confidential communication.” Id. § 632(a).

                                  27
                                                                                        29
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page30
                                                                                                  31ofof41
                                                                                                         42




                                   1   Google does not argue that the Section 631 claim is subject to dismissal, except based on the

                                   2   consent arguments that the Court has addressed above. See Section III(A), supra.

                                   3          Instead, Google contends that Plaintiffs cannot state a Section 632 claim because the

                                   4   communications at issue in this case were not confidential. Mot. at 14–15. A communication is

                                   5   confidential under Section 632 if a party “has an objectively reasonable expectation that the

                                   6   conversation is not being overheard or recorded.” Flanagan v. Flanagan, 41 P.3d 575, 582 (Cal.

                                   7   2002). The plaintiff need not show an “additional belief that the information would not be

                                   8   divulged at a later time to third parties.” Mirkarimi v. Nevada Prop. 1 LLC, 2013 WL 3761530, at

                                   9   *2 (S.D. Cal. July 15, 2013). Rather, the plaintiff only needs to show a reasonable “expectation

                                  10   that the conversation was not being simultaneously disseminated to an unannounced second

                                  11   observer.” Id.

                                  12          In arguing that the communications in the instant case were not confidential, Google relies
Northern District of California
 United States District Court




                                  13   on authority stemming from California appellate courts. “California appeals courts have generally

                                  14   found that Internet-based communications are not ‘confidential’ within the meaning of [S]ection

                                  15   632, because such communications can easily be shared by . . . the recipient(s) of the

                                  16   communications.” Campbell v. Facebook, Inc., 77 F. Supp. 3d 836, 849 (N.D. Cal. 2014). For

                                  17   example, in People v. Nakai, the California Court of Appeals held that a defendant’s Yahoo instant

                                  18   messages with a decoy, who was posing as a 12-year-old girl, were not confidential. 183 Cal. App.

                                  19   499, 518–19 (2010). The court concluded that, although the defendant intended for the

                                  20   communication between himself and the recipient to be kept confidential, he could not reasonably

                                  21   expect that the communications would not be recorded. Id. at 518. The court came to this

                                  22   conclusion for four reasons. First, Yahoo’s policies “indicated that chat dialogues may be shared

                                  23   for the purpose of investigating or preventing illegal activities.” Id. Second, Yahoo “warn[ed]

                                  24   users that chat dialogues can be ‘archive[d], print[ed], and save[d].’” Id. Third, “[c]omputers that

                                  25   are connected to the internet are capable of instantaneously sending writings and photographs to

                                  26   thousands of people.” Id. Finally, the defendant expressed concern that the recipient’s mother

                                  27
                                                                                        30
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page31
                                                                                                  32ofof41
                                                                                                         42




                                   1   would view the messages. Id.

                                   2          Relying on Nakai, some cases have held that other Internet messaging services or emails

                                   3   are not confidential under Section 632. For example, in In re Google, this Court concluded that

                                   4   email communications were not confidential under Section 632 because “email services are by

                                   5   their very nature recorded on the computer of at least the recipient, who may then easily transmit

                                   6   the communication to anyone else who has access to the internet or print the communications.”

                                   7   2013 WL 5423918 at *23. Similarly, in Campbell v. Facebook, Inc., another court in this district

                                   8   held that Facebook messenger messages were not confidential under Section 632 because they

                                   9   could be shared by the recipients of the communications. 77 F. Supp. 3d at 849. Subsequently, in

                                  10   Cline v. Reetz-Laiolo, another court in this district concluded that “emails and other electronic

                                  11   messages” were not confidential communications under Section 632. 329 F. Supp. 3d 1000, 1051–

                                  12   52 (N.D. Cal. 2018).
Northern District of California
 United States District Court




                                  13          However, the instant case is distinguishable from this line of authority for two reasons.

                                  14   First, unlike Nakai, In re Google, or Campbell, the instant case does not involve messages going

                                  15   to another person, who could share the communication with others. Rather, the instant case

                                  16   involves a user’s own private browsing session. According to Plaintiffs, “users of the Internet

                                  17   enable ‘private browsing mode’ for the purpose of preventing others . . . from finding out what the

                                  18   users are viewing on the Internet.” FAC ¶ 162. For example, users often enable private browsing

                                  19   mode in order to visit especially sensitive websites, which could reveal “a user’s dating history, a

                                  20   user’s sexual interests and/or orientation, a user’s political or religious views, a user’s travel plans,

                                  21   a user’s private plans for the future (e.g., purchasing of an engagement ring).” Id. Accordingly,

                                  22   Plaintiffs in the instant case could have had a reasonable expectation that their private browsing

                                  23   communications were not being disseminated.

                                  24          Second, unlike Nakai, where Yahoo’s policies disclosed that the messages could be shared,

                                  25   Google’s policies did not indicate that data would be collected from users in private browsing

                                  26   mode and shared with Google. See Section III(A)(1), supra. Because the Court concludes that

                                  27
                                                                                          31
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page32
                                                                                                  33ofof41
                                                                                                         42




                                   1   Nakai and In re Google are distinguishable from the instant case, the Court concludes that the

                                   2   communications at issue in this case were confidential.5 Accordingly, the Court DENIES Google’s

                                   3   motion to dismiss Plaintiffs’ CIPA claim.

                                   4          3. Plaintiffs have stated a CDAFA claim.
                                   5          CDAFA6 imposes liability on any person who “[k]nowingly accesses and without

                                   6   permission takes, copies, or makes use of any data from a computer, computer system, or

                                   7   computer network, or takes or copies any supporting documentation, whether existing or residing

                                   8   internal or external to a computer, computer system, or computer network.” Cal. Penal Code §

                                   9   502(c)(2).

                                  10          Plaintiffs allege that Google violated CDAFA “by knowingly accessing and without

                                  11   permission taking, copying, analyzing, and using Plaintiffs’ and Class members’ data.” FAC ¶

                                  12   232. Google contends that this claim should be dismissed because Plaintiffs fail to plausibly allege
Northern District of California
 United States District Court




                                  13   that Google’s Analytics and Ad Manager code circumvented any barrier for Google to receive the

                                  14   data. Mot. at 16.7

                                  15          However, courts have held that plaintiffs can state a CDAFA claim where a software

                                  16
                                       5
                                         Google also cites Revitch v. New Moosejaw, LLC, where another court in this district held that
                                  17
                                       “clicks” on clothing items were not confidential communications. 2019 WL 5485330, at *2 (N.D.
                                  18   Cal. Oct. 23, 2019). However, in coming to that conclusion, the court relied exclusively upon the
                                       same line of authority discussed above regarding messages and emails. Id. This Court finds that
                                  19   line of authority to be distinguishable from the private browsing sessions involved in the instant
                                       case for the reasons explained above.
                                  20   6
                                         The CDAFA is also sometimes referred to as the California Computer Crime Law (CCCL). See
                                       Brodsky, 445 F. Supp. 3d at 131 (“The CCCL is also sometimes referred as the California
                                  21
                                       Comprehensive Computer Data Access and Fraud Act and abbreviated as ‘CDAFA.’”).
                                       7
                                  22     In response to Google’s argument, Plaintiffs argue that there is no circumvention requirement. In
                                       making this argument, Plaintiffs rely on the Ninth Circuit’s decision in United States v.
                                  23   Christensen, which concluded that the “term ‘access’ as defined in the [CDAFA] includes logging
                                       into a database with a valid password and subsequently taking, copying, or using the information
                                  24   in the database improperly. Otherwise, the words ‘without permission’ would be redundant, since
                                  25   by definition hackers lack permission to access a database.” 828 F.3d 763, 789 (9th Cir. 2015).
                                       However, Christensen did not conclude that a barrier need not be circumvented. Rather,
                                  26   Christensen held that CDAFA “does not require unauthorized access.” Id. (emphasis in original).
                                       Accordingly, Christensen still required that a barrier be circumvented—the barrier in that case was
                                  27   a system of password protection.
                                                                                         32
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page33
                                                                                                  34ofof41
                                                                                                         42




                                   1   system “was designed in such a way to render ineffective any barriers that [the plaintiffs] must

                                   2   wish to use to prevent access to their information.” Brodsky v. Apple, Inc., 2019 WL 4141936, at

                                   3   *9 (N.D. Cal. Aug. 30, 2019); see also In re Carrier IQ, 78 F. Supp. 3d, 1051, 1101 (N.D. Cal.

                                   4   2015). Indeed, courts have concluded that there is “no reason to distinguish between methods of

                                   5   circumvention built into a software system to render barriers ineffective and those which respond

                                   6   to barriers after they have been imposed.” In re Carrier IQ, 78 F. Supp. 3d at 1101 (quotation

                                   7   omitted).

                                   8          For example, another court in this district concluded that the plaintiffs had stated a

                                   9   CDAFA claim about “hidden” software that transmitted data without notice and without providing

                                  10   an opportunity to opt out of its functionality. See In re Carrier IQ, 78 F. Supp. 3d, 1051, 1101

                                  11   (N.D. Cal. 2015). The court concluded that this software “would effectively render any ‘technical

                                  12   or code based’ barrier implemented by the Plaintiffs ineffective.” Id. Accordingly, the court
Northern District of California
 United States District Court




                                  13   concluded that the plaintiffs had stated a CDAFA claim. Id.

                                  14          Similarly, Plaintiffs have adequately alleged a CDAFA claim in the instant case because

                                  15   Plaintiffs allege that Google’s Analytics and Ad Manager core would render ineffective any

                                  16   barrier that Plaintiffs implemented. Specifically, Plaintiffs allege that Google’s hidden code, like

                                  17   the software at issue in In re Carrier Q, transmitted data without notice while they were in private

                                  18   browsing mode. FAC ¶ 63 (describing how Google’s hidden code directs the user’s browser to

                                  19   send a duplicate request to Google). Furthermore, Plaintiffs allege that there was no opportunity to

                                  20   opt out of Google’s hidden code, as was the case in In re Carrier Q. Thus, like the software at

                                  21   issue in In re Carrier Q, Google’s hidden code would render ineffective any barrier Plaintiffs

                                  22   wished to use to prevent the transmission of their data. Accordingly, Plaintiffs have adequately

                                  23   stated a CDAFA claim, and the Court DENIES Google’s motion to dismiss this claim.

                                  24          4. Plaintiffs have stated claims for intrusion upon seclusion and invasion of privacy.
                                  25          “To state a claim for intrusion upon seclusion under California common law, a plaintiff

                                  26   must plead that (1) a defendant ‘intentionally intrude[d] into a place, conversation, or matter as to

                                  27
                                                                                        33
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page34
                                                                                                  35ofof41
                                                                                                         42




                                   1   which the plaintiff has a reasonable expectation of privacy[,]’ and (2) the intrusion ‘occur[red] in a

                                   2   manner highly offensive to a reasonable person.” Facebook Tracking, 956 F.3d at 601 (quoting

                                   3   Hernandez v. Hillsides, Inc., 47 Cal. 4th 272, 286 (2009)). “A claim for invasion of privacy under

                                   4   the California Constitution involves similar elements. Plaintiffs must show that (1) they possess a

                                   5   legally protected privacy interest, (2) they maintain a reasonable expectation of privacy, and (3)

                                   6   the intrusion is ‘so serious . . . as to constitute an egregious breach of the social norms’ such that

                                   7   the breach is ‘highly offensive.’” Id. (quoting Hernandez, 47 Cal. 4th at 287). “Because of the

                                   8   similarity of the tests, courts consider the claims together and ask whether: (1) there exists a

                                   9   reasonable expectation of privacy, and (2) the intrusion was highly offensive.” Id. The Court

                                  10   addresses each element in turn.

                                  11                a. Plaintiffs have adequately alleged that they had a reasonable expectation of
                                                       privacy.
                                  12
Northern District of California




                                                 To meet the first element, the plaintiff must have had an “objectively reasonable
 United States District Court




                                  13
                                       expectation of seclusion or solitude in the place, conversation, or data source.” Shulman v. Group
                                  14
                                       W. Prods., Inc., 18 Cal. 4th 200, 231 (1998). “[T]he relevant question here is whether a user would
                                  15
                                       reasonably expect that [Google] would have access to the . . . data.” Facebook Tracking, 956 F.3d
                                  16
                                       at 602.
                                  17
                                                 In Facebook Tracking, the Ninth Circuit considered whether the plaintiffs, who were
                                  18
                                       Facebook users, had adequately pleaded that they had a reasonable expectation of privacy. Id. at
                                  19
                                       602. Like the instant case, Facebook Tracking concerned GET requests that were sent from
                                  20
                                       Facebook users’ browsers to Facebook after they had logged out of Facebook. Id. at 601. Like
                                  21
                                       Google, Facebook allegedly received copies of GET requests that users sent to third-party
                                  22
                                       websites because Facebook’s embedded code caused the users’ browses to generate copies of the
                                  23
                                       GET requests and transmit them to Facebook. Compare id. at 607 with FAC ¶ 63.
                                  24
                                                 The Ninth Circuit concluded that the plaintiffs had adequately pleaded that they had a
                                  25
                                       reasonable expectation of privacy based on: (1) the amount of the data collected, the sensitivity of
                                  26
                                       the data collected, and the nature of the data collection, and (2) Facebook’s representations to
                                  27
                                                                                          34
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page35
                                                                                                  36ofof41
                                                                                                         42




                                   1   users. Facebook Tracking, 956 F.3d at 602. The Court discusses each issue in turn.

                                   2          The Ninth Circuit assessed the amount of the data collected, the sensitivity of the data

                                   3   collected, and the nature of the data collection. Id. at 603. The Ninth Circuit concluded that “the

                                   4   amount of data allegedly collected was significant”; Plaintiffs alleged that “Facebook obtained a

                                   5   comprehensive browsing history of an individual” and “then correlated that history with the time

                                   6   of day and other user actions on the websites visited,” resulting in “an enormous amount of

                                   7   individualized data.” Id. Additionally, the Ninth Circuit emphasized that some of the alleged data

                                   8   collected was sensitive, such as information about a user’s visits to sensitive websites. Id. Finally,

                                   9   the Ninth Circuit found it significant “[t]hat this amount of information can be easily collected

                                  10   without user knowledge.” Id.

                                  11          In addition, the Ninth Circuit examined Facebook’s representations to users. Id. According

                                  12   to the Ninth Circuit, “Plaintiffs . . . plausibly alleged that an individual reading Facebook’s
Northern District of California
 United States District Court




                                  13   promise to ‘make important privacy disclosures’ could have reasonably concluded that the basics

                                  14   of Facebook’s tracking—when, why, and how it tracks user information—would be provided.” Id.

                                  15   However, “Facebook’s privacy disclosures at the time allegedly failed to acknowledge its tracking

                                  16   of logged-out users, suggesting that users’ information would not be tracked.” Id. Accordingly,

                                  17   “Plaintiffs . . . plausibly alleged that, upon reading Facebook’s statements in the applicable Data

                                  18   Use Policy, a user might assume that only logged-in user data would be collected.” Id.

                                  19          Other cases have come to similar conclusions. For example, in Google Cookie, the Third

                                  20   Circuit considered whether the plaintiffs had stated intrusion upon seclusion and invasion of

                                  21   privacy claims under California law. 806 F.3d 125, 149 (3d. Cir. 2015). That case concerned

                                  22   Google’s placement of cookies on the browsers of users who had enabled cookie blockers. Id. at

                                  23   132. The Third Circuit concluded that the plaintiffs had a reasonable expectation of privacy based

                                  24   on “how Google accomplished its tracking,” which involved “overriding the plaintiffs’ cookie

                                  25   blockers, while concurrently announcing in its Privacy Policy that internet users could ‘reset your

                                  26   browser to refuse all cookies.’” Id. at 151.

                                  27
                                                                                         35
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page36
                                                                                                  37ofof41
                                                                                                         42




                                   1          Similarly, in In re Nickelodeon Consumer Privacy Litigation, the Third Circuit considered

                                   2   whether the plaintiffs had stated a claim for intrusion upon seclusion under New Jersey law. 27

                                   3   F.3d 262, 293–94 (3d. Cir. 2016). The plaintiffs alleged that Nickelodeon had placed cookies on

                                   4   users’ browsers despite promising that it would not collect information from the users of its

                                   5   website. Id. The Third Circuit held that users had a reasonable expectation of privacy when

                                   6   Nickelodeon promised that it would not collect information from users of its website, but then did.

                                   7   Id.

                                   8          In the instant case, Court concludes that Plaintiffs have adequately alleged that they had a

                                   9   reasonable expectation of privacy in the data allegedly collected for two reasons. First, the amount

                                  10   of data collected, the sensitivity of the data collected, and the nature of the data collection

                                  11   demonstrate that Plaintiffs have a reasonable expectation of privacy. Second, based on Google’s

                                  12   representations regarding private browsing, Plaintiffs could have reasonably assumed that Google
Northern District of California
 United States District Court




                                  13   would not receive their data while they were in private browsing mode. The Court discusses each

                                  14   reason in turn.

                                  15          First, Plaintiffs have adequately alleged that they had a reasonable expectation of privacy

                                  16   based on the amount of data collected, the sensitivity of the data collected, and the nature of the

                                  17   data collection. Indeed, the instant case involves the same data and the same process by which the

                                  18   data was collected as Facebook Tracking. Compare id. at 607 (describing how Facebook’s code

                                  19   directs the user’s browser to copy the referrer header and sends a duplicate request to Facebook)

                                  20   with FAC ¶ 63 (describing how Google’s code directs the user’s browser to send a duplicate

                                  21   request to Google). Even Google acknowledges the similarities between the two cases. See Tr. of

                                  22   Feb. 25, 2021 Hearing at 9:16–21, ECF No. 104 (The Court: “Let me ask Google’s counsel, do

                                  23   you agree that the data [at] issue in this case is the same as the data at issue in Facebook Tracking

                                  24   like Plaintiffs’ counsel just said?” Counsel: “Yes, much of the - - I would say yes, most of the

                                  25   data, probably all of it, is the same if we take [Plaintiffs] at their word for what we’ve just heard

                                  26   from [Plaintiff’s counsel].”).

                                  27
                                                                                          36
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page37
                                                                                                  38ofof41
                                                                                                         42




                                   1          The amount of data collected, the sensitivity of the data collected, and the nature of the

                                   2   data collection demonstrate that Plaintiffs had a reasonable expectation of privacy. Like in

                                   3   Facebook Tracking, Plaintiffs allege that the amount of data collected was vast. See FAC ¶ 8

                                   4   (alleging that “[m]ore than 70% of all online publishers (websites) use one or more of [the]

                                   5   Google services” that collect data); id. ¶ 93 (alleging that “Google has gained a complete, cradle-

                                   6   to-grave profile of users”). Moreover, Plaintiffs’ allegations regarding the sensitivity of the data

                                   7   collected are arguably even stronger in the instant case than in Facebook Tracking. Indeed, the

                                   8   instant case concerns data collected by users in private browsing mode, which users often enable

                                   9   in order to visit especially sensitive websites. Id. ¶ 162 (“Users of the Internet enable ‘private

                                  10   browsing mode’ for the purpose of preventing others . . . from finding out what the users are

                                  11   viewing on the Internet. For example, users’ Internet activity, while in ‘private browsing mode,’

                                  12   may reveal: a user’s dating history, a user’s sexual interests and/or orientation, a user’s political or
Northern District of California
 United States District Court




                                  13   religious views, a user’s travel plans, a user’s private plans for the future (e.g., purchasing of an

                                  14   engagement ring).”). Finally, like in Facebook Tracking, Plaintiffs allege that a vast amount of

                                  15   data was collected secretly, without any notice to users. Id. ¶¶ 63 (describing how “Google’s

                                  16   software scripts on the website surreptitiously direct the user’s browser to send a secret, separate

                                  17   message to Google’s servers”); 87 (describing how “Google’s secret Javascript code” causes

                                  18   duplicate GET requests to be sent).

                                  19          Second, like the plaintiffs in Facebook Tracking, Plaintiffs in the instant case could have

                                  20   reasonably assumed that Google would not receive their data while they were in private browsing

                                  21   mode based on Google’s representations. Since May 25, 2018, Google’s Privacy Policy itself has

                                  22   presented private browsing as a way that users can manage their privacy: “You can use our

                                  23   services in a variety of ways to manage your privacy. For example, . . . [y]ou can . . . choose to

                                  24   browse the web privately using Chrome in Incognito mode. And across our services, you can

                                  25   adjust your privacy settings to control what we collect and how your information is used.”

                                  26   Schapiro Decl. Exh. 8. Similarly, the Incognito Splash Screen states: “You’ve gone incognito[.]

                                  27
                                                                                          37
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page38
                                                                                                  39ofof41
                                                                                                         42




                                   1   Now you can browse privately, and other people who use this device won’t see your activity[.]”

                                   2   FAC ¶ 52. Furthermore, on the Incognito Splash Screen and in other webpages, Google discloses

                                   3   that a user’s activity in private browsing might be visible to certain entities, but Google does not

                                   4   identify itself as an entity to which a user’s activity might be visible. Schapiro Decl. Exh. 19; FAC

                                   5   ¶ 52.

                                   6           Despite the similarities between Facebook Tracking and the instant case, Google attempts

                                   7   to distinguish Facebook Tracking on two grounds. First, Google contends that Plaintiffs in the

                                   8   instant case consented to the alleged data collection. Second, Google contends that Plaintiffs have

                                   9   not adequately alleged that Google is associating data with personal profiles. Both arguments are

                                  10   unpersuasive.

                                  11           First, Google contends that, unlike the plaintiffs in Facebook Tracking, Plaintiffs in the

                                  12   instant case consented to the alleged data collection. However, as the Court explained above,
Northern District of California
 United States District Court




                                  13   Plaintiffs did not consent to the alleged data collection. See Section III(A)(1), supra. Rather than

                                  14   disclosing the alleged data collection to users, Google made representations that could suggest to a

                                  15   reasonable user that the data would not be shared with Google while the user was in private

                                  16   browsing mode. Id.

                                  17           Second, Google argues that, unlike in Facebook Tracking, Plaintiffs here have not

                                  18   adequately alleged that Google is associating data with personal profiles. However, like the

                                  19   Plaintiffs in Facebook Tracking, Plaintiffs have alleged that Google “obtained a comprehensive

                                  20   browsing history of an individual, no matter how sensitive the websites visited.” 956 F.3d at 603.

                                  21   Indeed, Plaintiffs’ complaint includes a section titled “Google Creates a User Profile on Each

                                  22   Individual.” See FAC ¶ 92. That section alleges that “Google has gained a complete, cradle-to-

                                  23   grave profile of users.” Id. ¶ 93. As to data gathered from users in private browsing mode,

                                  24   Plaintiffs allege that “[i]n many cases, Google is able to associate the data collected from users in

                                  25   ‘private browsing mode’ with specific and unique user profiles through Google Analytics User-ID.

                                  26   Google does this by making use of a combination of the unique identifier of the user it collects

                                  27
                                                                                         38
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page39
                                                                                                  40ofof41
                                                                                                         42




                                   1   from Websites, and Google Cookies that it collects across the internet on the same user.” Id.

                                   2   Plaintiffs also allege that Google supplements its profiles with the X-Client Data Header,

                                   3   fingerprinting techniques, system data, and geolocation data. Id. ¶¶ 94–112. Accordingly,

                                   4   Google’s arguments are unpersuasive. Thus, Plaintiffs have alleged that they have a reasonable

                                   5   expectation of privacy in their data.

                                   6              b. Plaintiffs have adequately alleged that the alleged intrusion was highly
                                                     offensive.
                                   7
                                              “Determining whether a defendant’s actions were ‘highly offensive to a reasonable person’
                                   8
                                       requires a holistic consideration of factors such as the likelihood of serious harm to the victim, the
                                   9
                                       degree and setting of the intrusion, the intruder’s motives and objectives, and whether
                                  10
                                       countervailing interests or social norms render the intrusion inoffensive.” Facebook Tracking, 956
                                  11
                                       F.3d at 606 (quoting Hernandez, 47 Cal. 4th at 287). “While analysis of a reasonable expectation
                                  12
Northern District of California




                                       of privacy primarily focuses on the nature of the intrusion, the highly offensive analysis focuses
 United States District Court




                                  13
                                       on the degree to which the intrusion is unacceptable as a matter of public policy.” Id. (citing
                                  14
                                       Hernandez, 47 Cal. 4th at 287).
                                  15
                                              In Facebook Tracking, the Ninth Circuit held that “[t]he ultimate question of whether
                                  16
                                       Facebook’s tracking and collection practices could highly offend a reasonable individual is an
                                  17
                                       issue that cannot be resolved at the pleading stage.” Id. Specifically, the Ninth Circuit concluded
                                  18
                                       that “Plaintiffs’ allegations of surreptitious data collection when individuals were not using
                                  19
                                       Facebook are sufficient to survive a dismissal motion on the issue” of whether the alleged
                                  20
                                       intrusion was highly offensive. Id. In coming to this conclusion, the Ninth Circuit emphasized that
                                  21
                                       “Plaintiffs have alleged that internal Facebook communications reveal that the company’s own
                                  22
                                       officials recognized these practices as a problematic privacy issue.” Id.
                                  23
                                              As explained above, Plaintiffs in this case allege that Google was surreptitiously collecting
                                  24
                                       the same type of data through the same process that was at issue in Facebook Tracking. See
                                  25
                                       Section III(C)(4)(a), supra. Furthermore, Plaintiffs in the instant case have an even stronger
                                  26
                                       argument that Google’s intrusion was highly offensive because, at the time Google collected the
                                  27
                                                                                         39
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page40
                                                                                                  41ofof41
                                                                                                         42




                                   1   data, they were using private browsing mode, which is often used to prevent others from learning

                                   2   the user’s most private and personal interests. FAC ¶ 162 (“Users of the Internet enable ‘private

                                   3   browsing mode’ for the purpose of preventing others . . . from finding out what the users are

                                   4   viewing on the Internet. For example, users’ Internet activity, while in ‘private browsing mode,’

                                   5   may reveal: a user’s dating history, a user’s sexual interests and/or orientation, a user’s political or

                                   6   religious views, a user’s travel plans, a user’s private plans for the future (e.g., purchasing of an

                                   7   engagement ring).”).

                                   8          Moreover, as explained above, Google’s representations regarding private browsing mode

                                   9   could have led users to assume that Google would not view their activity while in private

                                  10   browsing mode. See Section III(A)(1), supra. Furthermore, like the plaintiffs in Facebook

                                  11   Tracking, Plaintiffs also allege that internal Google communications show that the company’s

                                  12   employees recognized that its privacy disclosures were problematic. FAC ¶ 36 (alleging that
Northern District of California
 United States District Court




                                  13   “Google’s employees made numerous admissions in internal communications, recognizing that

                                  14   Google’s privacy disclosures are a ‘mess’ with regards to obtaining ‘consent’ for its data

                                  15   collection practices and other issues relevant in this lawsuit”).

                                  16          Google argues that its conduct is not “highly offensive” because its interceptions “served a

                                  17   legitimate commercial purpose.” Mot. at 22. However, whether an intrusion is highly offensive

                                  18   requires a holistic consideration of a multitude of factors, only one of which is the “countervailing

                                  19   interests . . . [that] render the intrusion inoffensive,” such as the intrusion’s commercial purpose.

                                  20   See Facebook Tracking, 956 F.3d at 606 (quoting Hernandez, 47 Cal. 4th at 287). Recognizing

                                  21   this, the Ninth and Third Circuits have concluded that plaintiffs had sufficiently alleged that

                                  22   similar intrusions to the one at issue in the instant case are highly offensive. See id. (holding that

                                  23   the plaintiffs had sufficiently alleged that Facebook’s collection of duplicate copies of GET

                                  24   requests from users who were signed out was highly offensive); Google Cookie, 806 F.3d at 150

                                  25   (concluding that the plaintiffs had sufficiently alleged that Google’s practice of circumventing

                                  26   cookie blockers was highly offensive). Indeed, in Google Cookie, the Third Circuit rejected a

                                  27
                                                                                          40
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                       Case
                                        Case4:20-cv-03056-DMR
                                             5:20-cv-03664-LHK Document
                                                               Document124-1
                                                                        113 Filed
                                                                             Filed03/12/21
                                                                                   03/23/21 Page
                                                                                             Page41
                                                                                                  42ofof41
                                                                                                         42




                                   1   similar argument by Google. 806 F.3d at 150. Although Google argued that “tracking cookies are

                                   2   routine,” the court concluded that “[b]ased on the pled facts, a reasonable factfinder could indeed

                                   3   deem Google’s conduct ‘highly offensive.’” Id. at 150–51. The Court comes to the same

                                   4   conclusion in the instant case.

                                   5          Thus, Plaintiffs have alleged sufficient facts to survive a motion to dismiss on the issue of

                                   6   whether the intrusion was highly offensive. Accordingly, Plaintiffs have stated intrusion upon

                                   7   seclusion and invasion of privacy claims. Therefore, the Court DENIES Google’s motion to

                                   8   dismiss these claims.

                                   9   IV. CONCLUSION
                                  10          For the foregoing reasons, the Court DENIES Google’s motion to dismiss.

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: March 12, 2021

                                  14
                                  15                                                   ___________________________________
                                  16                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                        41
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER DENYING MOTION TO DISMISS
